 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Martin Wojtysiak, et al.,                         No. CV-18-00148-PHX-DLR
10                  Plaintiffs,                        ORDER
11   v.
12   State Farm Mutual Automobile Insurance
     Company, et al.,
13
                    Defendants.
14
15
16          Plaintiffs Martin and Deborah Wojtysiak allege that Defendant State Farm Mutual

17   Automobile Insurance Company (“State Farm”) breached the parties’ insurance contract
18   by failing to investigate and make settlement offers on Plaintiffs’ underinsured motorists

19   (“UIM”) and Medical Payments (“Med Pay”) claims. (Doc. 1.) Before the Court is State

20   Farm’s motion for summary judgment (Doc. 22), which is fully briefed.1 For the following
21   reasons, State Farm’s motion is granted.
22                                       BACKGROUND

23          Martin Wojtysiak started Piper Plastics, an Illinois corporation with its principle

24   place of business in Illinois. (Doc. 23 ¶¶ 5-6.) Piper Plastics registered all its vehicles

25   through a State Farm insurance agent located in Illinois. (¶ 12.)

26          Wojtysiak purchased a 2003 Cadillac Escalade in California, where he was living at
27
            1
              State Farm requested oral argument, but after reviewing the parties’ briefing and
28   the record, the Court finds oral argument unnecessary. See Fed. R. Civ. P. 78(b); LRCiv.
     7.2(f).
 1   the time. (¶ 7.) Wojtysiak then drove his Escalade to Illinois for it to be registered and
 2   licensed. (¶¶ 8, 17.) The Escalade’s Illinois license plate read “Piper II.” (¶ 17.) Wojtysiak
 3   also insured the Escalade with State Farm in Illinois, using the same Illinois insurance
 4   agent as Piper Plastics. (¶¶ 10-11.) Wojtysiak’s Cadillac Escalade insurance policy
 5   (“Escalade Policy”) provided for $1,000,000 per person per accident in UIM coverage, and
 6   $100,000 in Med Pay coverage. (Doc. 23-1 at 3.) Wojtysiak and Piper Plastics were
 7   Named Insureds on the Escalade Policy, and Wojtysiak used Piper Plastics’ corporate
 8   address in Illinois for the “[l]ocation used to determine rate charged[.]” (Doc. 23 ¶¶ 6, 13-
 9   15.) Moreover, Piper Plastics paid Wojtysiak a $400 per month stipend, at least in part, to
10   pay the premium on the Escalade Policy. (¶ 16.)
11          In 2006, Wojtysiak moved to Arizona. (¶ 28.) The parties dispute whether
12   Wojtysiak informed State Farm that he was relocating the Escalade to Arizona.
13   Nevertheless, as of 2011, Wojtysiak continued to register the Escalade in Illinois, using
14   Piper Plastics’ address. (¶¶ 31-32.) On October 2, 2011, Wojtysiak was involved in a
15   motor vehicle accident with Gerard Sheridan, an underinsured driver. (¶ 29.) At the time
16   of the accident, the Escalade was still registered in Illinois using Piper Plastics corporate
17   address and included the company as a Named Insured under the Escalade Policy. (Doc.
18   23 ¶¶ 31-32; Doc. 23-1 at 3.)
19          In September 2015, Wojtysiak settled with Sheridan for $1,104,683.85 (“Sheridan
20   Settlement”). (Doc. 29 ¶ 16; Doc. 23-2 at 12.) Plaintiffs also sought UIM and Med Pay
21   coverage under the Escalade Policy. State Farm declined. Thereafter, Plaintiffs filed suit,
22   alleging breach of contract against State Farm. State Farm now moves for summary
23   judgment on all of Plaintiffs’ claims.
24                                     LEGAL STANDARD
25          Summary judgment is appropriate if the evidence, viewed in the light most favorable
26   to the nonmoving party, demonstrates “that there is no genuine dispute as to any material
27   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A
28   fact is material if it might affect the outcome of the case, and a dispute is genuine if a


                                                 -2-
 1   reasonable jury could find for the nonmoving party based on the competing evidence.
 2   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Villiarimo v. Aloha Island Air,
 3   Inc., 281 F.3d 1054, 1061 (9th Cir. 2002). Summary judgment may also be entered
 4   “against a party who fails to make a showing sufficient to establish the existence of an
 5   element essential to that party’s case, and on which that party will bear the burden of proof
 6   at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
 7          The party seeking summary judgment “bears the initial responsibility of informing
 8   the district court of the basis for its motion and identifying those portions of [the record]
 9   which it believes demonstrate the absence of a genuine issue of material fact.” Id. at 323.
10   The burden then shifts to the non-movant to establish the existence of a genuine and
11   material factual dispute. Id. at 324. Thus, the nonmoving party must show that the genuine
12   factual issues “‘can be resolved only by a finder of fact because they may reasonably be
13   resolved in favor of either party.’” Cal. Architectural Bldg. Prods., Inc. v. Franciscan
14   Ceramics, Inc., 818 F.2d 1466, 1468 (9th Cir. 1987) (quoting Anderson, 477 U.S. at 250).
15                                         DISCUSSION
16   I. UIM Coverage2
17          First, State Farm contends that Plaintiffs are not entitled to UIM coverage under the
18   Escalade Policy because State Farm is entitled to set off the Sheridan Settlement against
19   the UIM insurance under the “difference in limits” provision. Under such a provision, an
20   UIM insurer’s liability is capped at the UIM coverage limit less those amounts the insured
21   actually recovers under the applicable insurance policies maintained on the underinsured
22   vehicle. 215 ILCS 5/143a-2(4). Plaintiffs argue that the “difference in limits” provision
23   is void under Arizona law. The Escalade Policy, however, states:
24
25          2
              Plaintiffs’ complaint alleges, among other things, a breach of contract claim
     concerning the UIM provision for a Chevrolet Corvette. (Doc. 1-1 ¶ 9.) State Farm moved
26   for summary judgment on the claim. In response, Plaintiffs concede that this claim should
     be dismissed because the Corvette was not covered by a UIM provision during the relevant
27   time period. (Doc. 28 at 2 n.1) (“Plaintiffs concede that the Corvette did not have UIM
     coverage at the time of the subject crash and only oppose Defendant’s Motion regarding
28   the Cadillac Escalade . . . .”). The Court therefore dismisses the Corvette UIM claim.


                                                 -3-
 1                 Without regard to choice of law rules, the law of the state of:
 2                 a.     Illinois will control in the event of any disagreement as
                          to the interpretation and application of any provision in
 3                        this policy . . .
 4   (Doc. 23-1 at 46.) The parties agree that resolution of the “difference in limits” issue
 5   requires the Court to determine whether the Escalade Policy’s choice of law provision
 6   controls.
 7          A. Choice of Law
 8          A federal court sitting in diversity applies the choice of law rules of the state in
 9   which it sits. Abogados v. AT&T, Inc., 223 F.3d 932, 934 (9th Cir. 2000) (citing Klaxon
10   Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)). As this Court sits in Arizona, it
11   applies Arizona choice of law rules. In a contract action, Arizona follows the Restatement
12   (Second) of Conflict of Laws (“Restatement”). Swanson v. Image Bank, Inc., 77 P.3d 439,
13   441 (Ariz. 2003). Where, as here, the contract includes a choice of law provision, § 187
14   of the Restatement provides the test for whether that provision is “valid and effective.”3
15   Id. (quoting Cardon v. Cotton Lane Holdings, Inc., 841 P.2d 198, 202 (Ariz. 1992)). Under
16   § 187, the court must first decide whether the “particular issue”—here, a “difference in
17   limits” provision—“is one which the parties could have resolved by an explicit provision
18   in their agreement directed to that issue.” Restatement § 187(1). If the answer to that
19   question is yes, then the choice of law clause is valid and effective.
20          In determining whether the parties could have resolved a particular issue by explicit
21   agreement, courts apply “the local law of the state selected by application of the rule of
22   § 188.” Cardon, 841 P.2d at 203 (citing Restatement § 187 cmt. c)). Section 188(2) sets
23   forth the following factors for determining the local law for the § 187(1) analysis:
24                 (a) the place of contracting,
25                 (b) the place of negotiation of the contract,
26                 (c) the place of performance,
27
            3
             Restatement § 187, and not § 193, applies to insurance contracts that contain choice
28   of law provisions. See, e.g., Lloyods of London Syndicate 2003 v. Mallet, No. 11-CV-979-
     PHX-GMS, 2012 WL 1831514, at * 3 (D. Ariz. May 18, 2012).

                                                   -4-
 1                  (d) the location of the subject matter of the contract, and
 2                  (e) the domicil[e], residence, nationality, place             of
                    incorporation and place of business of the parties.
 3
                    These contacts are to be evaluated according to their relative
 4                  importance with respect to the particular issue.
 5   Restatement (Second) § 188(2); see also Parkway Bank & Tr. v. Zivkovic, 304 P.3d 1109,
 6   1114 (Ariz. Ct. App. 2013) (applying § 188(2) factors to determine “local law”). These
 7   contacts are guidelines indicating where the interests of particular states may touch the
 8   insurance contract at issue. Depending on the circumstances not every factor will be
 9   applicable in every case. Nevertheless, the Court discusses all five factors below.
10          The first and second § 188 factors favor application of Illinois law because it is
11   undisputed that Wojtysiak personally purchased the Escalade Policy from State Farm, an
12   Illinois Corporation, through a State Farm insurance agent operating out of Illinois. (Doc.
13   23 ¶¶ 10-11.) The third factor also favors application of Illinois law. From the initial
14   purchase of the Escalade Policy through the October 2011 accident, the Escalade was
15   registered in Illinois using Piper Plastics’ corporate address and including the company as
16   a Named Insured. (¶¶ 6, 14, 31-33.) Wojtysiak also paid premiums to State Farm in
17   Illinois. (¶ 16.)
18          The fourth factor, on balance, also favors application of Illinois law. The location
19   of the insured risk is an important contact to be considered. See generally Restatement §
20   193. “[I]n the case of an automobile liability policy, the parties will usually know
21   beforehand where the automobile will be garaged at least during most of the period in
22   question.” Id. at cmt. b. But where the insurance company is not informed of a change in
23   the vehicle’s principle location, this factor is considerably less significant. See, e.g.,
24   Beckler v. State Farm Mut. Auto. Ins. Co., 987 P.2d 768, 774 (Ariz. Ct. App. 1999) (citing
25   cases, including, State Farm Mut. Ins. Co. v. Conyers, 784 P.2d 986, 991 (N.M. 1989)).
26   Although it is undisputed that Wojtysiak moved to Arizona in 2006, the parties offer
27   competing evidence as to whether he informed State Farm that the Escalade would be
28   principally garaged in Arizona thereafter. (Compare Doc. 23 ¶ 30 with Doc. 29 at 6-7 ¶¶


                                                  -5-
 1   19-20, 22-24.) On the one hand, State Farm corresponded with Wojtysiak at his Arizona
 2   residence regarding the Escalade Policy. (Doc. 29 at 7 ¶ 27.) On the other hand, the
 3   Escalade continued to be registered in Illinois using Piper Plastics’ address. (Doc. 26 ¶¶
 4   31-33.) And, although Wojtysiak resided in Arizona, his failure to comply with Arizona
 5   law requiring residents to register their vehicle in the state if it is to be driven on the streets
 6   or highways, A.R.S. § 28-2153(A), is circumstantial evidence that the Escalade was not
 7   principally located in Arizona. Given the uncertainty about whether State Farm knew that
 8   the Escalade was being principally garaged in Arizona, this factor is less significant, but
 9   the more probative evidence points toward application of Illinois law.
10          The fifth factor is neutral. State Farm and Piper Plastics have their place of business
11   in Illinois, while Wojtysiak is a resident of Arizona.
12          On balance, these factors point to Illinois law as the “local law” for purposes of the
13   § 187(1) analysis. Under Illinois law, the parties are permitted to explicitly agree to a
14   “difference in limits” provision. 215 ILCS 5/143a-2(4); see also Martin v. Ill. Farmers
15   Ins., 742 N.E.2d 848, 853 (Ill. App. Ct. 2000) (“[S]ection 143(a)-2(4) must be construed
16   to ‘fill the gap’ between the benefits paid by the tortfeasor’s insurance carrier and the limit
17   of underinsurance coverage specified in the insured’s policy.”).4 The choice of law
18   provision is therefore valid and effective.5
19          B. Application of “Difference in Limits” Provision
20          4
               Section 143a-2(4) “clearly reveals the General Assembly’s intent to limit
     underinsured motorists carriers from having to provide benefits where the limits of the
21   bodily injury liability insurance applicable to an at-fault driver’s vehicle exceed the limits
     of the relevant underinsured motorist coverage.” Sherrod v. Esurance Ins. Services, Inc.,
22   65 N.E.3d 471, 476 (Ill. App. Ct. 2016).
23          5
               Although the Court need not continue its analysis under § 187(2), the Court is
     persuaded that Illinois not only has a substantial relationship to the parties and the
24   transaction, but also that it has a materially greater interest than Arizona. Arizona’s interest
     in applying its Underinsured Motorists Act in this case is not greater than the combined
25   weight of Arizona’s interest in enforcing choice-of-law provisions generally and Illinois’
     interest in seeing its substantive law applied to a contract entered into in Illinois by an
26   entity domiciled in Illinois concerning a vehicle registered in Illinois. See, e.g., Wissot v.
     Great-W. Life & Annuity Ins. Co., 619 F. App’x 603, 605 (9th Cir. 2015) (applying choice
27   of law provision where the selected state was the domicile for a party to the contract).
     Therefore, even if the Court were to have proceeded to § 187(2), the choice of law provision
28   is enforceable and Illinois law is applicable.


                                                    -6-
 1          Construction of the terms of an insurance policy and whether the policy comports
 2   with statutory requirements are questions of law properly decided on a motion for summary
 3   judgment. See Librizzi v. State Farm Fire & Cas. Co., 603 N.E.2d 821, 824 (Ill. App. Ct.
 4   1992). When the language of an insurance policy is clear and unambiguous, a reviewing
 5   court will give effect to those terms. Grevas v. U.S. Fid. & Guar. Co., 604 N.E.2d 942,
 6   944 (Ill. 1992). Here, the UIM coverage in the Escalade Policy provides, in pertinent part:
 7                   UNDERINSURED MOTOR VEHICLE COVERAGE
 8              Limits
 9              1. The Underinsured Motor Vehicle Coverage limits are shown
                   on the Declarations Page under “Underinsured Motor vehicle
10                 Coverage – Bodily Injury Limits – Each Person, Each
                   Accident.”
11
                   (a) The most [State Farm] will pay for all damages resulting
12                     from bodily injury to any one insured injured in any one
                       accident, including all damages sustained by other insured
13                     as a result of that bodily injury is lesser of:
14                       (1) the limit shown under “Each Person” less the amounts
                             actually recovered under the applicable bodily injury
15                           insurance policies . . . on the underinsured motor
                             vehicle; or
16
                         (2) the total amount of all damages resulting from the
17                           bodily injury less those amounts actually recovered
                             under the applicable bodily injury insurance policies . . .
18                           maintained on the underinsured motor vehicle.
19   (Doc. 23-1at 30 (emphasis in original).) The Court finds the difference in limits provision
20   clear and unambiguous. Plaintiffs do not argue otherwise.
21          Applying the provision to the undisputed facts, State Farm is entitled to summary
22   judgment because Wojtysiak’s recovery under the Sheridan Settlement—$1,104,683.85—
23   exceeded both the Escalade Policy’s UIM coverage limits ($1,000,000 per person, per
24   accident) and Wojtysiak’s damages ($564,416.41). (Docs. 23-1 at 3; 23-2 at 12; 29 at 8-9
25   ¶¶ 31, 35).6 This application is consistent with public policy. See 215 ILCS 5/143a-2(4);
26          6
              Plaintiffs argue that even if the Escalade Policy’s choice of law provision is
     enforceable, “[s]ummary [j]udgment is still inappropriate per [Arizona’s] Doctrine of
27   Reasonable Expectations.” (Doc. 28 at 11.) Illinois law, which governs the Escalade
     Policy, expressly rejects the reasonable expectations doctrine. See Smagala v. Owens, 717
28   N.E.2d 491, 496-97 (Ill. App. Ct. 1999) (“The reasonable expectations test has been
     rejected by the courts of this state.”).

                                                    -7-
 1   Sulser v. Country Mut. Ins. Co., 591 N.E.2d 427, 431 (Ill. 1992) (“Parties to a contract may
 2   agree to any terms they choose unless their agreement is contrary to public policy.”).
 3   II. Med Pay Coverage Claims7
 4          Next, State Farm argues that it is not liable for Wojtysiak’s medical expenses.
 5   (Doc. 22 at 11-12.)     Specifically, State Farm contends that the Sheridan Settlement
 6   triggered the Escalade Policy’s “Limits” and “Nonduplication” clauses, precluding
 7   Plaintiffs from recovering Med Pay coverage. (Id. at 12.) The Med Pay provision states
 8   in relevant part:
 9          ...
10          Limit
11          ...
12          If the injured person has been paid damages for the bodily injury by
            or on behalf of the liable party in an amount:
13
             ...
14
            2. equal to or greater than the total medical expenses and funeral
15             expenses incurred by the injured person, then we owe nothing
               under Medical Payments Coverage.
16
            Nonduplication
17
                    We will not pay any medical expenses or funeral expenses
18                  under Medical Payments Coverage that have already been
                    paid:
19
                    ...
20
                    (2)    by or on behalf of a party who is legally liable for the
21                         insured’s bodily injury.
22   (Doc. 23-1 at 17 (emphasis in original).)
23          Where, as here, the language of an insurance policy is clear and unambiguous, the
24   Court will give effect to those terms. See Grevas, 604 N.E.2d at 944. The “Limits” and
25
26          7
              For reasons stated above, Illinois law is the “local law” for purposes of the § 187(1)
     analysis. Under Illinois law, the parties are permitted to explicitly agree to “Limits” and
27   “Nonduplication” provisions for Med Pay coverage. See, e.g., Gibson v. Country Mut. Ins.
     Co., 549 N.E.2d 23, 26 (Ill. App. Ct. 1990); Becker v. Country Mut. Ins. Co., 510 N.E.2d
28   1316, 1321 (Ill. App. Ct. 1987). The choice of law provision is therefore valid and
     effective.

                                                  -8-
 1   “Nonduplication” clauses expressly prohibit any recovery under Med Pay coverage where
 2   the insured has been paid damages for bodily injury by the liable party in an amount greater
 3   than the medical expenses incurred by the insured. It is undisputed that, as a part of the
 4   Sheridan Settlement, Wojtysiak received $1,104,683.85 and agreed to release any claims
 5   against Sheridan. (Doc. 29 ¶ 31.) The Sheridan Settlement states in relevant part that
 6   Wojtysiak released “any and all rights, claims, causes of action, . . . and damages of any
 7   kind, known or unknown, existing or arising in the future, resulting from or related to
 8   personal injuries . . . .” (Doc. 23-2 at 12). It also is undisputed that, as of the date of the
 9   Sheridan Settlement, Wojtysiak had incurred over hundreds of thousands of dollars in
10   medical expenses arising out of injuries suffered in the accident. (Doc. 29 ¶ 33.) Because
11   Wojtysiak received a settlement for, at least in part, bodily injury that is greater than the
12   total medical expenses incurred, State Farm owes “nothing” under Med Pay coverage.
13          In response, Plaintiffs argue that the Sheridan Settlement “was not broken down into
14   categories and instead was a single amount which included past and future medical bills,
15   general damages, loss of consortium, punitive damages and property damage in unspecified
16   amounts.” (Doc. 28 at 14.) Moreover, Plaintiffs argue that “it is impossible to suggest the
17   settlement accounted” for all medical bills because Wojtysiak had only incurred
18   $277,856.51 in medical bills at the time of the Sheridan Settlement. (Id.) By Plaintiffs
19   own admission, however, the Sheridan Settlement accounted for future medical bills.
20   (Doc. 28 at 13 (“Plaintiffs also made claims for future medical bills . . .”).) The fact that
21   the Sheridan Settlement does not specifically set out the amount for future medical bills is
22   of no moment. Plaintiffs cite no authority suggesting otherwise. Accordingly,
23          IT IS ORDERED that Defendant’s Motion for Summary Judgment (Doc. 22) is
24   GRANTED. State Farm is dismissed from this action.
25          Dated this 29th day of August, 2019.
26
27
28                                                  Douglas L. Rayes
                                                    United States District Judge

                                                  -9-
